Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Alpha Natural Resources Issues Updated Guidance for 2008; Subsidiary to Close Whitetail Kittanning Mine ABINGDON, Va., December 3, 2008—Due to recent market developments, Alpha Natural Resources, Inc. (NYSE: ANR) is updating its production and financial guidance for the full year 2008. Separately, the company announced that its subsidiary, Kingwood Mining Company, LLC, plans to cease coal mining operations at the Whitetail Kittanning mining complex in Preston County, W. Va., at the end of December. 2008 Guidance Recent efforts by steel producers to match production capacity to declining demand for steel products have prompted them to reduce their raw material requirements. In some instances, customers have sought to delay scheduled metallurgical coal shipments. The company estimates that fourth-quarter shipments of metallurgical coal will be reduced by approximately 500,000 tons due to deferments initiated by customers. Also, the overall deterioration of the steel markets has in one instance led a customer to seek to reopen 2009 contract negotiations. Alpha believes the outlook for metallurgical coal sales shipments and pricing will remain uncertain until such time as the financial markets begin improving and economic activity shows tangible signs of recovery. Other factors impacting Alpha’s revised guidance include the following fourth quarter events: · an estimated $35 million pretax charge related to closing the Whitetail Kittanning mine complex, in addition to lost production (see below); · a pre-tax charge of approximately $31 million, based on current pricing, which is the result of mark-to-market accounting adjustments for derivative instruments, mainly diesel fuel swaps and put options that have declined in value; and · approximately $60 million in net proceeds from the termination of the planned merger with Cliffs Natural Resources in November. At this time, Alpha is updating certain elements of guidance for the full year 2008 that the company originally provided on July 29: Alpha Natural Resources, Inc. Add 2 2008 Target July 29 Estimate New Estimate Production (produced & processed) 24.5 – 25.0 million tons 23.5 – 23.8 million tons Purchased coal 5.0 – 5.5 million tons 4.6 – 4.9 million tons Cost of coal sales Produced/processed: $56 - $57 Purchased: $71.47 - $72.47 Produced /processed:$58 - $59 Purchased: $76 - $78 Coal revenues $2.2 billion - $2.4 billion $2.20 billion to $2.26 billion DD&A $175 million - $185 million $175 million - $180 million Income tax rate 21% - 23%* Unchanged Net income $230 million - $270 million $175 million - $185 million EBITDA** $490 million - $540 million $410 million - $425 million Capital expenditures $145 million - $155 million $130 million - $140 million *Excludes $20.2 million benefit from tax valuation allowance reversal for full year 2008. **A reconciliation of EBITDA to net income targets is included at the end of this news release. Liquidity Update As of the end of November, Alpha had available liquidity of close to $1 billion including cash and cash equivalents of approximately $700 million. Total debt outstanding at the end of November was approximately $521 million, with maturity dates ranging from October 2012 to April 2015. “Companies that maintain strong balance sheets and use a disciplined approach to capital investments will find opportunities in this environment,” said Mike Quillen, Alpha’s chairman and CEO. “Over the last 30 years we’ve all seen what effect overproducing has on an industry in a downturn, particularly when end customers are rationalizing their own production. In this type of environment it’s an advantage to be able to respond quickly and decisively to evolving conditions.
